UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

   
 
 

ee ee ee ee x
JAKE BERNIER, KENNETH LEMARTER and : 19cv6319 (DLC) (SN}
JOSEPH BERNTER, :
ORDER
Plaintiffs,
_y-
[nee eee er enunneuteneneg f
BARSTOOL SPORTS, INC., |
Defendant. = [hy CALLY FILED]
ne ee ee ee x | !
|

 

DENISE COTE, District Judge:

An Order of September 30, 2019 referred the above-captioned
case to the Court-annexed Mediation Program for mediation to
occur in January 2020. It is hereby

ORDERED that the mediation referral of September 30 is
withdrawn.

IT IS FURTHER ORDERED that the parties are instructed to
contact the chambers of Magistrate Judge Netburn prior to
December 10, 2019 in order to schedule settlement discussions to

occur under her supervision.

SO ORDERED:

Dated: New York, New York
December 6, 2019

A

tnd

pense COTE
United States District Judge

 
